



































i3 VERTICALS, INC.


2020 ACQUISITION EQUITY INCENTIVE PLAN









--------------------------------------------------------------------------------



i3 VERTICALS, INC.
2020 ACQUISITION EQUITY INCENTIVE PLAN


Section 1.Purpose.


        This plan shall be known as the i3 Verticals, Inc. 2020 Acquisition
Equity Incentive Plan (the “Plan”). The purpose of the Plan is to promote the
interests of i3 Verticals, Inc., a Delaware corporation (the “Company”), its
Subsidiaries and its stockholders by enabling the Company in connection with
acquisitions, business combinations, mergers, joint ventures, partnerships and
other strategic relationships by the Company or one or more of its Subsidiaries
(each, an “Acquisition”) to grant equity awards to individuals who have not
previously been an employee or a non-employee director of the Company or any of
its Subsidiaries (or who have had a bona fide period of non-employment with the
Company and its Subsidiaries) to induce them to accept employment with the
Company. The Company intends that the Plan be reserved solely for persons to
whom the Company may issue securities without stockholder approval as an
inducement pursuant to Rule 5635(c)(4) of the listing standards of the Nasdaq
Global Select Market.


Section 2.Definitions.


        As used in the Plan, the following terms shall have the meanings set
forth below:


(a)“Affiliate” means (i) any entity that, directly or indirectly, is controlled
by the Company, (ii) any entity in which the Company has a significant equity
interest, (iii) an affiliate of the Company, as defined in Rule 12b-2
promulgated under Section 12 of the Exchange Act, and (iv) any entity in which
the Company has at least fifty percent (50%) of the combined voting power of the
entity’s outstanding voting securities, in each case as designated by the Board
as being a participating employer in the Plan.


(b)“Award” means any Option, Stock Appreciation Right, Restricted Share Award,
Restricted Stock Unit, Performance Award, Other Stock-Based Award or other award
granted under the Plan, whether singly, in combination or in tandem, to a
Participant by the Committee (or the Board) pursuant to such terms, conditions,
restrictions and/or limitations, if any, as the Committee (or the Board) may
establish or which are required by applicable legal requirements.


(c)“Award Agreement” means any written agreement, contract or other instrument
or document evidencing any Award.


(d)“Board” means the Board of Directors of the Company.


(e)“Cause” means, unless otherwise defined in an applicable Award Agreement,
(i) the engaging by the Participant in willful misconduct that is injurious to
the Company or its Subsidiaries or Affiliates, or (ii) the embezzlement or
misappropriation of funds or property of the Company or its Subsidiaries or
Affiliates by the Participant. For purposes of this paragraph,
2

--------------------------------------------------------------------------------



no act, or failure to act, on the Participant’s part shall be considered
“willful” unless done, or omitted to be done, by the Participant not in good
faith and without reasonable belief that the Participant’s action or omission
was in the best interest of the Company. Any determination of Cause for purposes
of the Plan or any Award shall be made by the Committee in its sole discretion.
Any such determination shall be final and binding on a Participant.


(f)“Change in Control” means any of the following events:


(i)an acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
Person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) immediately after which such
Person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of thirty-five percent (35%) or more of the combined
voting power of the then outstanding Voting Securities; provided, however, that
in determining whether a Change in Control has occurred, Voting Securities which
are acquired in a “Non-Control Acquisition” (as hereinafter defined) shall not
constitute an acquisition which would cause a Change in Control. A “Non-Control
Acquisition” means an acquisition by (i) an employee benefit plan (or a trust
forming a part thereof) maintained by (A) the Company or (B) any Subsidiary, or
(ii) the Company or any Subsidiary;


(ii)during any period of twelve (12) consecutive months, a majority of the
members of the Board or other equivalent governing body of the Company cease to
be composed of individuals (A) who were members of the Board or equivalent
governing body on the first day of such period, (B) whose election or nomination
to the Board or equivalent governing body was approved by individuals referred
to in clause (A) above constituting at the time of such election or nomination
at least a majority of the Board or equivalent governing body, or (C) whose
election or nomination to the Board or other equivalent governing body was
approved by individuals referred to in clauses (A) and (B) above constituting at
the time of such election or nomination at least a majority of the Board or
equivalent governing body; or


(iii)consummation of:


(1)A merger, consolidation or reorganization involving the Company, unless,


(a)The stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, more than fifty percent
(50%) of the combined voting power of the outstanding Voting Securities of the
surviving entity or parent (the “Surviving Corporation”) in substantially the
same proportion as their ownership of
3

--------------------------------------------------------------------------------



the Voting Securities immediately before such merger, consolidation or
reorganization; and


(b)The individuals who were members of the incumbent Board immediately prior to
the execution of the definitive agreement providing for such merger,
consolidation or reorganization constitute more than fifty percent (50%) of the
members of the board of directors of the Surviving Corporation; and


(c)No Person (other than the Company, any Subsidiary, any employee benefit plan
(or any trust forming a part thereof) maintained by the Company, the Surviving
Corporation or any Subsidiary, or any Person who, immediately prior to such
merger, consolidation or reorganization, had Beneficial Ownership of thirty-five
percent (35%) or more of the then outstanding Voting Securities unless, as a
result of such merger, consolidation or reorganization, such Person acquired or
would acquire additional voting securities of the Surviving Corporation
representing additional voting power) has Beneficial Ownership of thirty-five
percent (35%) or more of the combined voting power of the Surviving
Corporation’s then outstanding Voting Securities.


(2)A complete liquidation or dissolution of the Company; or


(3)The sale of all or substantially all of the assets of the Company to any
Person (other than a transfer to a Subsidiary).


Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities outstanding, increased the proportional number
of shares Beneficially Owned by the Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional Voting Securities Beneficially Owned by the Subject Person, then
a Change in Control shall occur.


Unless otherwise provided in an applicable Award Agreement, solely for the
purpose of determining the timing of any payments pursuant to any Award
constituting a “deferral of compensation” subject to Section 409A of the Code, a
Change in Control shall be limited to a “change in the ownership of the
Company,” a “change in the effective control of the Company,” or a “change in
the ownership of a substantial portion of the assets of the Company” as such
terms are defined in Section 1.409A-3(i)(5) of the U.S. Treasury Regulations. No
Award Agreement shall define a Change in Control in such a manner that a Change
in Control would be deemed to occur prior to the actual consummation of the
event or transaction that results in a change of control of the Company (e.g.,
upon the announcement, commencement, or stockholder
4

--------------------------------------------------------------------------------



approval of any event or transaction that, if completed, would result in a
change in control of the Company).


(g)“Code” means the Internal Revenue Code of 1986, as amended from time to time.


(h)“Committee” means a committee of the Board composed of not less than two
Non-Employee Directors, each of whom shall be (i) a “non-employee director” for
purposes of Exchange Act Section 16 and Rule 16b-3 thereunder, and (ii)
“independent” within the meaning of the listing standards of the Nasdaq Global
Select Market.


(i)“Director” means a member of the Board.


(j)“Disability” means, unless otherwise defined in an applicable Award
Agreement, a disability that would qualify as a total and permanent disability
under the Company’s then current long-term disability plan.


(k)“Dividend Equivalents” means a right granted to a Participant under the Plan
to receive the equivalent value (in cash or Shares) of dividends paid on Shares.


(l)“Eligible Employee” means any individual who was not previously an employee
or a non-employee director of the Company or any of its Subsidiaries (or who has
had a bona fide period of non-employment with the Company and its Subsidiaries)
who is hired as a full or part-time employee by the Company or one of its
Subsidiaries following or in connection with an Acquisition involving such
individual’s former employer or entity Affiliated with such former employer, and
for whom the Award is being made as an inducement material to the individual’s
entering into such employment with the Company, Subsidiary or an Affiliate
within the meaning of Rule 5635(c)(4) of the listing standards of the Nasdaq
Global Select Market (“Nasdaq”), or successor provision.


(m)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.


(n)“Exercise Price” means the purchase price payable to purchase one Share upon
the exercise of an Option or the price by which the value of a SAR shall be
determined upon exercise, pursuant to Section 1(ee).


(o)“Fair Market Value” with respect to the Shares, means, for purposes of a
grant of an Award as of any date, (i) the closing sales price of the Shares on
Nasdaq, or any other such exchange or market on which the shares are traded, on
such date, or in the absence of reported sales on such date, the closing sales
price on the immediately preceding date on which sales were reported (or in
either case, such other price based on actual trading on the applicable date
that the Committee determines is appropriate) or (ii) in the event there is no
public market for the Shares
5

--------------------------------------------------------------------------------



on such date, the fair market value as determined, in good faith, by the
Committee in its sole discretion, and for purposes of a sale of a Share as of
any date, the actual sales price on that date.


(p)“Good Reason” means, unless otherwise provided in an applicable Award
Agreement or other contractual agreement between the Participant and the
Company, (1) a material reduction in Participant’s title, authority, reporting
status or responsibilities, which is not cured within ten (10) days after
written notice thereof to the Company or its affiliates (or their successor),
(2) any reduction in Participant’s annual base salary or bonus opportunity as in
effect immediately prior to a Change in Control; or (3) the relocation of the
office at which Participant is to perform the majority of Participant’s duties
following a Change in Control to a location more than fifty (50) miles from the
office at which Participant worked immediately prior to the Change in Control.


(q)“Non-Employee Director” means a member of the Board who is not an officer or
employee of the Company or any Subsidiary or Affiliate.


(r)“Option” means an option to purchase Shares from the Company that is granted
under Sections 6 of the Plan.


(s)“Other Stock-Based Award” means any Award granted under Sections 9 of the
Plan.


(t)“Participant” means any Eligible Employee who receives an Award hereunder.


(u)“Performance Award” means any Award granted under Section 9 of the Plan.


(v)“Person” means any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or political subdivision thereof or other entity.


(w)“Restricted Stock” means any Share granted under Sections 7 of the Plan
subject to certain vesting conditions and other restrictions.


(x)“Restricted Stock Unit” means an unfunded, unsecured right to receive, on the
applicable settlement date, one Share or an amount in cash or other
consideration determined by the Committee to be of equal value as of such
settlement date, subject to certain vesting conditions and other restrictions.


(y)“Retirement” means, unless otherwise defined in an applicable Award
Agreement, retirement of a Participant from the employ or service of the Company
or any of its Subsidiaries or Affiliates in accordance with the terms of the
applicable Company retirement plan or, if a Participant is not covered by any
such plan, the Participant’s voluntary termination of employment on or after
such Participant’s 65th birthday.


(z)“SEC” means the Securities and Exchange Commission or any successor thereto.
6

--------------------------------------------------------------------------------





(aa)“Section 16” means Section 16 of the Exchange Act and the rules promulgated
thereunder and any successor provision thereto as in effect from time to time.


(ab)“Section 409A” means Section 409A of the Code and the regulations and other
guidance promulgated thereunder.


(ac)“Service Relationship” means any relationship as a full-time employee or
part-time employee of the Company or any subsidiary or any successor entity
(e.g., a Service Relationship shall be deemed to continue without interruption
in the event an individual’s status changes from full-time employee to part-time
employee).


(ad)“Shares” means shares of the Class A common stock, $0.0001 par value per
share, of the Company.


(ae)“Stock Appreciation Right” or “SAR” means a stock appreciation right granted
under Sections 6 of the Plan that entitles the holder to receive, with respect
to each Share encompassed by the exercise of such SAR, the amount determined by
the Committee and specified in an Award Agreement. In the absence of such a
determination, the holder shall be entitled to receive, with respect to each
Share encompassed by the exercise of such SAR, the excess of the Fair Market
Value on the date of exercise over the Fair Market Value on the date of grant.


(af)“Subsidiary” means any Person (other than the Company) of which a majority
of its voting power or its equity securities or equity interest is owned
directly or indirectly by the Company.


(ag)“Substitute Awards” means Awards granted pursuant to Section 11.2 solely in
assumption of, or in substitution for, outstanding awards previously granted by
a company acquired by the Company or with which the Company combines.


(ah)“Vesting Period” means the period of time specified by the Committee during
which vesting restrictions for an Award are applicable.


Section 3.Administration.


(a)Authority of Committee. The Plan shall be administered by the Committee,
which shall be appointed by and serve at the pleasure of the Board. Subject to
the terms of the Plan and applicable law, to the extent consistent with Rule
5635(c)(4) of the Nasdaq listing standards, and in addition to other express
powers and authorizations conferred on the Committee by the Plan, the Committee
shall have full power and authority in its discretion to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Shares to be covered by, or with
respect to which payments, rights or other matters are to be calculated in
connection with Awards; (iv) determine the timing, terms, and conditions of
7

--------------------------------------------------------------------------------



any Award; (v) accelerate the time at which all or any part of an Award may be
settled or exercised; (vi) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended
and the method or methods by which Awards may be settled, exercised, canceled,
forfeited or suspended; (vii) determine whether, to what extent, and under what
circumstances cash, Shares, other securities, other Awards, other property, and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(viii) interpret and administer the Plan and any instrument or agreement
relating to, or Award made under, the Plan; (ix) except to the extent prohibited
by Section 6.2 or any other provision of the Plan, amend or modify the terms of
any Award at or after grant with or without the consent of the holder of the
Award; (x) establish, amend, suspend or waive such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; and (xi) make any other determination and take any other action
that the Committee deems necessary or desirable for the administration of the
Plan, subject to the exclusive authority of the Board under Section 12 hereunder
to amend or terminate the Plan.


        3.2 Committee Discretion Binding. Unless otherwise expressly provided in
the Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, any Subsidiary
or Affiliate, any Participant and any holder or beneficiary of any Award.


        3.3 Action by the Committee. The exercise of an Option or receipt of an
Award shall be effective only if an Award Agreement shall have been duly
executed and delivered on behalf of the Company following the grant of the
Option or other Award by the Committee. Subject to the Charter of the Committee
and applicable legal requirements (including the rules and regulations of the
Nasdaq Global Select Market and Rule 5635(c)(4) of the Nasdaq listing
standards), the Committee may make such rules and regulations for the conduct of
its business as it shall deem advisable.


        3.4 Delegation. Subject to the terms of the Plan and applicable law, and
to the extent consistent with Rule 5635(c)(4) of the Nasdaq listing standards,
the Committee may delegate to one or more officers or managers of the Company or
of any Subsidiary or Affiliate, or to a Committee of such officers or managers,
the authority, subject to such terms and limitations as the Committee shall
determine, to grant Awards to or to cancel, modify or waive rights with respect
to, or to alter, discontinue, suspend or terminate Awards held by Participants
who are not officers or directors of the Company for purposes of Section 16 or
who are otherwise not subject to such Section. Any such delegation by the
Committee shall include a limitation as to the amount of Awards that may be
granted during the period of the delegation and shall contain specific
guidelines as to the size of the grant for a specific employee level, the
determination of the exercise price and the vesting criteria. The Committee may
revoke or amend the terms of a delegation at any time but such action shall not
invalidate any prior actions of the Committee’s delegate or delegates that were
consistent with the terms of the Plan.


8

--------------------------------------------------------------------------------



        3.5 No Liability. No member of the Board or Committee shall be liable
for any action taken or determination made in good faith with respect to the
Plan or any Award granted hereunder.


Section 4.Shares Available for Awards.


        4.1 Shares Available. Subject to the remaining provisions of this
Section 4.1 and Section 4.2 hereof, the number of Shares with respect to which
Awards may be granted under the Plan (the “Share Reserve”) shall be 1,500,000.
For purposes of this limitation, the Shares underlying any Awards that are
forfeited, canceled, held back upon exercise of an Option or settlement of an
Award to cover the exercise price or tax withholding, reacquired by the Company
prior to vesting, satisfied without the issuance of Shares or otherwise
terminated (other than by exercise) under the Plan shall be added back to the
Share Reserve for issuance under the Plan.


        4.2 Adjustments. In the event that any unusual or non-recurring
transactions, including an unusual or non-recurring dividend or other
distribution (whether in the form of an extraordinary cash dividend or a
dividend of Shares, other securities or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase or exchange of Shares or other securities of
the Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Shares, then the Committee shall in an equitable and proportionate
manner (and, as applicable, in such equitable and proportionate manner as is
consistent with Section 409A of the Code and the regulations thereunder) either:
(i) adjust any or all of (1) the aggregate number of Shares or other securities
of the Company (or number and kind of other securities or property) with respect
to which Awards may be granted under the Plan; (2) the number of Shares or other
securities of the Company (or number and kind of other securities or property)
subject to outstanding Awards under the Plan, provided that the number of shares
subject to any Award shall always be a whole number; and (3) the grant or
exercise price with respect to any Award under the Plan; (ii) provide for an
equivalent award in respect of securities of the surviving entity of any merger,
consolidation or other transaction or event having a similar effect; or (iii)
make provision for a cash payment to the holder of an outstanding Award.


        4.3 Substitute Awards. Any Shares issued by the Company as Substitute
Awards in connection with the assumption or substitution of outstanding grants
from any acquired company shall not reduce the Share Reserve.


        4.4 Sources of Shares Deliverable Under Awards. Any Shares delivered
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Shares or of issued Shares which have been reacquired by the Company.


9

--------------------------------------------------------------------------------



Section 5.Eligibility.


        Grantees under the Plan will be such Eligible Employees as are selected
from time to time by the Committee in its sole discretion.


Section 6.Options and Stock Appreciation Rights.


        6.1 Grant. Subject to Section 6.2, other applicable provisions of the
Plan and other applicable legal requirements, the Committee shall have sole and
complete authority to determine the Participants to whom Options and SARs shall
be granted, the number of Shares subject to each such Award, the Exercise Price
and the conditions and limitations applicable to the exercise of each Option and
SAR. An Option may be granted with or without a related SAR. A SAR may be
granted with or without a related Option. The grant of an Option or SAR shall
occur when the Committee by resolution, written consent or other appropriate
action determines to grant such Option or SAR for a particular number of Shares
to a particular Participant at a particular Exercise Price, or such later date
as the Committee shall specify in such resolution, written consent or other
appropriate action. All Options granted under the Plan shall be non-qualified
stock options.


        6.2 Price. The Committee in its sole discretion shall establish the
Exercise Price at the time each Option or SAR is granted. Except in the case of
Substitute Awards, the Exercise Price of an Option or SAR may not be less than
one hundred percent (100%) of the Fair Market Value of the Shares with respect
to which the Option or SAR is granted on the date of grant of such Option or
SAR. Notwithstanding the foregoing and except as permitted by the provisions of
Section 4.2 hereof, the Committee shall not have the power to (i) amend the
terms of previously granted Options or SARs to reduce the Exercise Price
thereof, (ii) cancel such Options or SARs in exchange for cash or a grant of
either substitute Options or SARs with a lower Exercise Price than the cancelled
Award, or any other Award, (iii) take any other action with respect to an Option
or SAR that would be treated as a repricing under the rules and regulations of
the Nasdaq Global Select Market or such other principal securities exchange on
which the Shares are traded, in each case without the approval of the Company’s
shareholders.


        6.3 Term. Subject to the Committee’s authority under Section 3.1, each
Option and SAR and all rights and obligations thereunder shall expire on the
date determined by the Committee and specified in the Award Agreement. The
Committee shall be under no duty to provide terms of like duration for Options
or SARs granted under the Plan. Notwithstanding the foregoing and except as
provided in Section 6.4(a) hereof, no Option or SAR shall be exercisable after
the expiration of ten (10) years from the date such Option or SAR was granted.


        6.4 Exercise.


        (a) Each Option and SAR shall be exercisable at such times and subject
to such terms and conditions as the Committee may, in its sole discretion,
specify in the applicable Award Agreement or thereafter. The Committee shall
have full and complete authority to determine whether an Option or SAR will be
exercisable in full at any time or from time to time
10

--------------------------------------------------------------------------------



during the term of the Option or SAR, or to provide for the exercise thereof in
such installments, upon the occurrence of such events and at such times during
the term of the Option or SAR as the Committee may determine. The Committee may
provide, at or after grant, that the period of time over which an Option or SAR
may be exercised shall be automatically extended if on the scheduled expiration
of such Award, the Participant’s exercise of such Award would violate applicable
securities law; provided, however, that during the extended exercise period the
Option or SAR may only be exercised to the extent such Award was exercisable in
accordance with its terms immediately prior to such scheduled expiration date;
provided further, however, that such extended exercise period shall end not
later than thirty (30) days after the exercise of such Option or SAR first would
no longer violate such laws.


        (b) The Committee may impose such conditions with respect to the
exercise of Options or SARs, including without limitation, any relating to the
application of federal, state or foreign securities laws or the Code, as it may
deem necessary or advisable. The exercise of any Option granted hereunder shall
be effective only at such time as the sale of Shares pursuant to such exercise
will not violate any state or federal securities or other laws.


        (c) An Option or SAR may be exercised in whole or in part at any time,
with respect to whole Shares only, within the period permitted thereunder for
the exercise thereof, and shall be exercised by written notice of intent to
exercise the Option or SAR, delivered to the Company at its principal office,
and payment in full to the Company at the direction of the Committee of the
amount of the Exercise Price for the number of Shares with respect to which the
Option is then being exercised.


        (d) Payment of the Exercise Price shall be made (i) in cash or cash
equivalents, (ii) at the discretion of the Committee, by transfer, either
actually or by attestation, to the Company of unencumbered Shares previously
acquired by the Participant valued at the Fair Market Value of such Shares on
the date of exercise (or next succeeding trading date, if the date of exercise
is not a trading date), together with any applicable withholding taxes, such
transfer to be upon such terms and conditions as determined by the Committee,
(iii) by a combination of such cash (or cash equivalents) and such Shares, or
(iv) at the discretion of the Committee and subject to applicable securities
laws, by (A) delivering a notice of exercise of the Option and simultaneously
selling the Shares thereby acquired, pursuant to a brokerage or similar
agreement approved in advance by proper officers of the Company, using the
proceeds of such sale as payment of the Exercise Price, together with any
applicable withholding taxes or (B) withholding Shares otherwise deliverable to
the Participant pursuant to the Option having an aggregate Fair Market Value at
the time of exercise equal to the total Exercise Price together with any
applicable withholding taxes. Until the optionee has been issued the Shares
subject to such exercise, he or she shall possess no rights as a stockholder
with respect to such Shares.


        (e) Payment instruments will be received subject to collection. The
transfer to the optionee on the records of the Company or of the transfer agent
of the Shares to be purchased pursuant to the exercise of an Option will be
contingent upon receipt from the optionee (or a purchaser acting in his stead in
accordance with the provisions of the Award Agreement) by the Company of the
full purchase price for such shares and the fulfillment of any other
requirements
11

--------------------------------------------------------------------------------



contained in the Award Agreement or applicable provisions of laws (including the
satisfaction of any withholding taxes that the Company is obligated to withhold
with respect to the optionee). In the event an optionee chooses to pay the
purchase price by previously-owned Shares through the attestation method, the
number of Shares transferred to the optionee upon the exercise of the Option
shall be net of the number of attested Shares. In the event that the Company
establishes, for itself or using the services of a third party, an automated
system for the exercise of Options, such as a system using an internet website
or interactive voice response, then the paperless exercise of Options may be
permitted through the use of such an automated system.


        (f) At the Committee’s discretion, the amount payable as a result of the
exercise of a SAR may be settled in cash, Shares or a combination of cash and
Shares. A fractional Share shall not be deliverable upon the exercise of a SAR
but a cash payment will be made in lieu thereof.


Section 7.Restricted Stock and Restricted Stock Units.


        7.1 General. The Committee may grant Restricted Stock, or the right to
purchase Restricted Stock, to any Participant, subject to the Company’s right to
repurchase all or part of such shares at their issue price or other stated or
formula price from the Participant (or to require forfeiture of such shares) if
conditions the Committee specifies in the Award Agreement are not satisfied
before the end of the applicable restriction period or periods that the
Committee establishes for such Award. In addition, the Committee may grant to
Participants Restricted Stock Units, which may be subject to vesting and
forfeiture conditions during the applicable restriction period or periods, as
set forth in an Award Agreement. The Committee will determine and set forth in
the Award Agreement the terms and conditions for each Restricted Stock and
Restricted Stock Unit Award, subject to the conditions and limitations contained
in the Plan.


7.2 Restricted Stock.


i.Voting Rights; Dividends. Participants holding shares of Restricted Stock will
be entitled to all voting rights to which holders of unrestricted Shares are
entitled and all ordinary cash dividends paid with respect to such Shares,
unless the Committee provides otherwise in the Award Agreement. In addition,
unless the Committee provides otherwise, if any dividends or distributions are
paid in Shares, or consist of a dividend or distribution to holders of Common
Stock of property other than an ordinary cash dividend, the Shares or other
property will be subject to the same restrictions on transferability and
forfeitability as the shares of Restricted Stock with respect to which they were
paid.


ii.Stock Certificates/Book Entry. At the time of a Restricted Share Award, a
certificate representing the number of Shares awarded thereunder shall be
registered in the name of the grantee. Such certificate shall be held by the
Company or any custodian appointed by the Company for the account of the grantee
subject to the terms and conditions of the Plan, and shall bear such a legend
setting forth the restrictions imposed thereon as the Committee, in its
discretion, may determine. The foregoing to the contrary notwithstanding, the
Committee may, in its discretion, provide that a Participant’s ownership of
Restricted Stock prior to the lapse of
12

--------------------------------------------------------------------------------



any transfer restrictions or any other applicable restrictions shall, in lieu of
such certificates, be evidenced by a “book entry” (i.e., a computerized or
manual entry) in the records of the Company or its designated agent in the name
of the Participant who has received such Award, and confirmation and account
statements sent to the Participant with respect to such book-entry Shares may
bear the restrictive legend referenced in the preceding sentence. Such records
of the Company or such agent shall, absent manifest error, be binding on all
Participants who receive Restricted Share Awards evidenced in such manner. The
holding of Restricted Stock by the Company or such agent, or the use of book
entries to evidence the ownership of Restricted Stock, in accordance with this
Section 7.2(b), shall not affect the rights of Participants as owners of the
Restricted Stock awarded to them, nor affect the restrictions applicable to such
shares under the Award Agreement or the Plan, including the transfer
restrictions.


        7.3 Restricted Stock Units.


         (a) Settlement. The Committee may provide that settlement of Restricted
Stock Units will occur upon or as soon as reasonably practicable after the
Restricted Stock Units vest or will instead be deferred, on a mandatory basis or
at the Participant’s election, in a manner intended to comply with Section 409A.


         (b) Stockholder Rights. A Participant will have no rights of a
stockholder with respect to Shares subject to any Restricted Stock Unit unless
and until the Shares are delivered in settlement of the Restricted Stock Unit.


         (c) Dividend Equivalents. If the Committee provides, a grant of
Restricted Stock Units may provide a Participant with the right to receive
Dividend Equivalents. Dividend Equivalents may be paid currently or credited to
an account for the Participant, settled in cash or Shares and subject to the
same restrictions on transferability and forfeitability as the Restricted Stock
Units with respect to which the Dividend Equivalents are granted and subject to
other terms and conditions as set forth in the Award Agreement.


Section 8.Performance Awards.


        8.1 Grant. The Committee shall have sole and complete authority to
determine the Participants who shall receive a Performance Award, which shall
consist of a right that is (i) denominated in cash or Shares (including but not
limited to Restricted Stock and Restricted Stock Units), (ii) valued, as
determined by the Committee, in accordance with the achievement of such
performance goals during such performance periods as the Committee shall
establish, and (iii) payable at such time and in such form as the Committee
shall determine.


        8.2 Terms and Conditions. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine the performance goals
to be achieved during any performance period, the length of any performance
period, the amount of any Performance Award and the amount and kind of any
payment or transfer to be made pursuant to any Performance Award, and may amend
specific provisions of the Performance Award; provided, however, that such
amendment may not adversely affect existing Performance Awards made
13

--------------------------------------------------------------------------------



within a performance period commencing prior to implementation of the amendment
without the consent of the affected Participants. No Performance Award shall
have a term in excess of ten (10) years.


        8.3 Payment of Performance Awards. Performance Awards may be paid in a
lump sum or in installments following the close of the performance period or, in
accordance with the procedures established by the Committee, on a deferred
basis. Notwithstanding the foregoing, the Committee may, in its discretion,
waive or modify any performance goals and/or other terms and conditions relating
to a Performance Award. A Participant’s rights to any Performance Award may not
be sold, assigned, transferred, pledged, hypothecated or otherwise encumbered or
disposed of in any manner, except by will or the laws of descent and
distribution, and/or except as the Committee may determine at or after grant,
but no transfers for consideration shall be permitted.


Section 9.Other Stock-Based Awards.


        The Committee shall have the authority to determine the Participants who
shall receive an Other Stock-Based Award, which shall consist of any right that
is (i) not an Award described in Sections 6 or 7 above and (ii) an Award of
Shares or an Award denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, Shares (including, without
limitation, securities convertible into Shares), as deemed by the Committee to
be consistent with the purposes of the Plan. Subject to the terms of the Plan
and any applicable Award Agreement, the Committee shall determine the terms and
conditions of any such Other Stock-Based Award. No Other Stock-Based Award shall
have a term in excess of ten (10) years.


Section 10.Termination of Employment.


        The Committee shall have the full power and authority to determine the
terms and conditions that shall apply to any Award upon a termination of a
Service Relationship with the Company, its Subsidiaries and Affiliates,
including a termination by the Company with or without Cause, by a Participant
voluntarily, or by reason of death, Disability or Retirement, and may provide
such terms and conditions in the Award Agreement or in such rules and
regulations as it may prescribe. Notwithstanding the above, if the Participant’s
employer ceases to be a Subsidiary, the Participant shall be deemed to have
terminated their Service Relationship for purposes of the Plan.


Section 11.Change in Control.


        11.1 Assumption or Replacement of Awards by Successor. Except as
otherwise provided in an Award Agreement or other contractual agreement between
the Company (or an Affiliate) and the applicable Participant, in the event that
the Company is subject to a Change in Control, outstanding Awards acquired under
the Plan shall be subject to the agreement evidencing the Change in Control,
which need not treat all outstanding Awards in an identical manner. Such
14

--------------------------------------------------------------------------------



agreement, without the Participant’s consent, shall provide for one or more of
the following with respect to all outstanding Awards as of the effective date of
such Change in Control:


        (a) the continuation or assumption of an outstanding Award by the
successor or acquiring entity (if any) of such Change in Control (or by its
parents, if any), which continuation or assumption, will be binding on all
selected Participants; provided that the exercise price and the number and
nature of shares issuable upon exercise of any such Option or SAR, or any Award
that is subject to Section 409A of the Code, will be adjusted appropriately
pursuant to Section 409A of the Code; provided further, that, if, within twelve
months after the Company obtains actual knowledge that a Change in Control has
occurred, a Participant’s Service Relationship is terminated by the Company or
an Affiliate (or any of their successors) without Cause or by the Participant
for Good Reason, all continued or assumed Awards of such Participant shall vest,
become immediately exercisable and payable and have all restrictions lifted;


        (b) the substitution by the successor or acquiring entity in such Change
in Control (or by its parents, if any) of equivalent awards with substantially
the same terms for such outstanding Awards (except that the exercise price and
the number and nature of shares issuable upon exercise of any such Option or
SAR, or any Award that is subject to Section 409A of the Code, will be adjusted
appropriately pursuant to Section 409A of the Code); provided, that, if, within
twelve months after the Company obtains actual knowledge that a Change in
Control has occurred, a Participant’s Service Relationship is terminated by the
Company or an Affiliate (or any of their successors) without Cause or by the
Participant for Good Reason, all substituted Awards of such Participant shall
vest, become immediately exercisable and payable and have all restrictions
lifted;


        (c) the full or partial acceleration of exercisability or vesting and
accelerated expiration of an outstanding Award and lapse of the Company’s right
to repurchase or re-acquire shares acquired under an Award or lapse of
forfeiture rights with respect to shares acquired under an Award; and


        (d) the settlement of the full value of such outstanding Award (whether
or not then vested or exercisable) in cash, cash equivalents, or securities of
the successor entity (or its parent, if any) with a Fair Market Value equal to
the required amount, followed by the cancellation of such Awards; provided
however, that such Award may be cancelled if such Award has no value, as
determined by the Committee, in its discretion. Subject to Section 409A of the
Code, such payment may be made in installments and may be deferred until the
date or dates the Award would have become exercisable or vested. Such payment
may be subject to vesting based on the Participant’s continued service, provided
that the vesting schedule shall not be less favorable to the Participant than
the schedule under which the Award would have become vested or exercisable. For
purposes of this Section 11.1(d), the Fair Market Value of any security shall be
determined without regard to any vesting conditions that may apply to such
security.


The Board shall have full power and authority to assign the Company’s right to
repurchase or re-acquire or forfeiture rights to such successor or acquiring
corporation. In addition, in the event
15

--------------------------------------------------------------------------------



such successor or acquiring corporation (if any) refuses to assume, convert,
replace or substitute Awards, as provided above, pursuant to a Change in
Control, the Committee will notify the Participant in writing or electronically
that such Award will be exercisable for a period of time determined by the
Committee in its sole discretion, and such Award will terminate upon the
expiration of such period. Awards need not be treated similarly in a Change in
Control.


        11.2 Assumption of Awards by the Company. The Company, from time to
time, also may substitute or assume outstanding awards granted by another
company, whether in connection with an acquisition of such other company or
otherwise, by either; (a) granting an Award under this Plan in substitution of
such other company’s award; or (b) assuming such award as if it had been granted
under this Plan if the terms of such assumed award could be applied to an Award
granted under this Plan. Such substitution or assumption will be permissible if
the holder of the substituted or assumed award would have been eligible to be
granted an Award under this Plan if the other company had applied the rules of
this Plan to such grant. In the event the Company assumes an award granted by
another company, the terms and conditions of such award will remain unchanged
(except that the purchase price or the Exercise Price, as the case may be, and
the number and nature of Shares issuable upon exercise or settlement of any such
Award will be adjusted pursuant to Section 409A of the Code). In the event the
Company elects to grant a new Option in substitution rather than assuming an
existing option, such new Option may be granted with a similarly adjusted
Exercise Price.


Section 12.Amendment and Termination.


        12.1 Amendments to the Plan. The Board may amend, alter, suspend,
discontinue or terminate the Plan or any portion thereof at any time (and in
accordance with Section 409A of the Code with regard to Awards subject thereto);
provided that no such amendment, alteration, suspension, discontinuation or
termination shall be made without stockholder approval if such approval is
necessary to comply with any tax or regulatory requirement (including the rules
and regulations of the principal securities market or exchange on which the
Shares are traded) for which or with which the Board deems it necessary or
desirable to comply.


        12.2 Amendments to Awards. Subject to the restrictions of Section 6.2,
the Committee may waive any conditions or rights under, amend any terms of or
alter, suspend, discontinue, cancel or terminate, any Award theretofore granted,
prospectively or retroactively (and in accordance with Section 409A of the Code
with regard to Awards subject thereto); provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would materially and adversely affect the rights of any Participant or any
holder or beneficiary of any Award theretofore granted shall not to that extent
be effective without the consent of the affected Participant, holder or
beneficiary.


        12.3 Recoupment of Awards. Any Award granted pursuant to this Plan shall
be subject to mandatory repayment by the Participant to the Company (i) to the
extent set forth in any Award Agreement, (ii) to the extent that such
Participant is, or in the future becomes, subject to (a) any “clawback” or
recoupment policy adopted by the Company or any Affiliate thereof to comply with
the requirements of any applicable laws, rules or regulations, including
pursuant to
16

--------------------------------------------------------------------------------



final rules adopted by the SEC pursuant to the Dodd-Frank Wall Street Reform and
Consumer Protection Act, or otherwise, or (b) any applicable laws which impose
mandatory recoupment, under circumstances set forth in such applicable laws,
including the Sarbanes-Oxley Act of 2002.


Section 13.General Provisions.


        13.1 Limited Transferability of Awards. No Award shall be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant, except by will or the laws of descent and distribution and/or, in
the case of Options or SARs only, as may be provided by the Committee in its
discretion at or after grant in the Award Agreement, but in no event shall an
Award be transferred to a third party for consideration. No transfer of an Award
by will or by laws of descent and distribution shall be effective to bind the
Company unless the Company shall have been furnished with written notice thereof
and an authenticated copy of the will and/or such other evidence as the
Committee may deem necessary or appropriate to establish the validity of the
transfer.


        13.2 Dividend Equivalents. Subject to Section 4.2, no dividend
equivalent rights shall be granted with respect to Options or SARs, but in the
sole and complete discretion of the Committee, any other Award may provide the
Participant with dividends or dividend equivalents, payable in cash, Shares,
other securities or other property on a current or deferred basis. All dividend
or dividend equivalents which are not paid currently may, at the Committee’s
discretion, accrue interest, be reinvested into additional Shares or, in the
case of dividends or dividend equivalents credited in connection with
Performance Awards, be credited as additional Performance Awards and paid to the
Participant if and when, and to the extent that, payment is made pursuant to
such Award.


        13.3. Compliance with Section 409A of the Code. No Award (or
modification thereof) shall provide for deferral of compensation that does not
comply with Section 409A of the Code unless the Committee, at the time of grant,
specifically provides that the Award is not intended to comply with Section 409A
of the Code. Notwithstanding any provision of this Plan to the contrary, if one
or more of the payments or benefits received or to be received by a Participant
pursuant to an Award would cause the Participant to incur any additional tax or
interest under Section 409A of the Code, the Committee may reform such provision
to maintain to the maximum extent practicable the original intent of the
applicable provision without violating the provisions of section 409A of the
Code. In the event that it is reasonably determined by the Board or Committee
that, as a result of Section 409A of the Code, payments in respect of any Award
under the Plan may not be made at the time contemplated by the terms of the Plan
or the relevant Award agreement, as the case may be, without causing the
Participant holding such Award to be subject to taxation under Section 409A of
the Code, the Company will make such payment on the first day that would not
result in the Participant incurring any tax liability under Section 409A of the
Code; which, if the Participant is a “specified employee” within the meaning of
the Section 409A, shall be the first day following the six-month period
beginning on the date of Participant’s termination of employment. Unless
otherwise provided in an Award Agreement or other document governing the
issuance of such Award, payment of any Performance Award intended to qualify as
a “short term deferral” within the meaning of Section 1.409A-1(b)(4)(i) of
17

--------------------------------------------------------------------------------



the U.S. Treasury Regulations shall be made between the first day following the
close of the applicable Performance Period and the last day of the “applicable 2
½ month period” as defined therein. Notwithstanding the foregoing, each
Participant is solely responsible and liable for the satisfaction of all taxes
and penalties that may be imposed on him or her, or in respect of any payment or
benefit delivered in connection with the Plan (including any taxes and penalties
under Section 409A of the Code), and the Corporation shall not have any
obligation to indemnify or otherwise hold any Participant harmless from any of
such taxes or penalties.


        13.4 No Rights to Awards. No Person shall have any claim to be granted
any Award, and there is no obligation for uniformity of treatment of
Participants or holders or beneficiaries of Awards. The terms and conditions of
Awards need not be the same with respect to each Participant.


        13.5 Share Certificates. All certificates for Shares or other securities
of the Company or any Subsidiary or Affiliate delivered under the Plan pursuant
to any Award or the exercise thereof shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations and other requirements of the SEC or any state
securities commission or regulatory authority, any stock exchange or other
market upon which such Shares or other securities are then listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.


        13.6 Withholding. A Participant may be required to pay to the Company or
any Subsidiary or Affiliate and the Company or any Subsidiary or Affiliate shall
have the right and is hereby authorized to withhold from any Award, from any
payment due or transfer made under any Award or under the Plan, or from any
compensation or other amount owing to a Participant, the amount (in cash,
Shares, other securities, other Awards or other property) of any applicable
withholding or other tax-related obligations in respect of an Award, its
exercise or any other transaction involving an Award, or any payment or transfer
under an Award or under the Plan and to take such other action as may be
necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes. Without limiting the generality of the foregoing, the
Committee may in its discretion permit a Participant to satisfy or arrange to
satisfy, in whole or in part, the tax obligations incident to an Award by: (a)
electing to have the Company withhold Shares or other property otherwise
deliverable to such Participant pursuant to the Award (provided, however, that
the amount of any Shares so withheld shall not exceed the amount necessary to
satisfy required federal, state local and foreign withholding obligations using
the maximum or other applicable statutory withholding rates for federal, state,
local and/or foreign tax purposes, including payroll taxes, that are applicable
to supplemental taxable income) and/or (b) tendering to the Company Shares owned
by such Participant (or by such Participant and his or her spouse jointly) and
purchased or held for the requisite period of time, in each case (x) as may be
required to avoid the Company’s or the Affiliates’ or Subsidiaries’ incurring an
adverse accounting charge and (y) based on the Fair Market Value of the Shares
on the wage payment date as determined by the Committee. All such elections
shall be irrevocable, made in writing, signed by the Participant, and shall be
subject to any restrictions or limitations that the Committee, in its sole
discretion, deems appropriate.
18

--------------------------------------------------------------------------------





        13.7 Award Agreements. Each Award hereunder shall be evidenced by an
Award Agreement that shall be delivered to the Participant and may specify the
terms and conditions of the Award and any rules applicable thereto. In the event
of a conflict between the terms of the Plan and any Award Agreement, the terms
of the Plan shall prevail. The Committee shall, subject to applicable law,
determine the date an Award is deemed to be granted. The Committee or, except to
the extent prohibited under applicable law, its delegate(s) may establish the
terms of agreements or other documents evidencing Awards under this Plan and
may, but need not, require as a condition to any such agreement’s or document’s
effectiveness that such agreement or document be executed by the Participant,
including by electronic signature or other electronic indication of acceptance,
and that such Participant agree to such further terms and conditions as
specified in such agreement or document. The grant of an Award under this Plan
shall not confer any rights upon the Participant holding such Award other than
such terms, and subject to such conditions, as are specified in this Plan as
being applicable to such type of Award (or to all Awards) or as are expressly
set forth in the agreement or other document evidencing such Award.


        13.8 No Limit on Other Compensation Arrangements. Nothing contained in
the Plan shall prevent the Company or any Subsidiary or Affiliate from adopting
or continuing in effect other compensation arrangements, which may, but need
not, provide for the grant of Options, SARs, Restricted Stock, Restricted Stock
Units, Other Stock-Based Awards or other types of Awards provided for hereunder.


        13.9 No Right to Employment. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Subsidiary or Affiliate. Further, the Company or a Subsidiary or
Affiliate may at any time dismiss a Participant from employment, free from any
liability or any claim under the Plan, unless otherwise expressly provided in an
Award Agreement.


        13.10 No Rights as Stockholder. Subject to the provisions of the Plan
and the applicable Award Agreement, no Participant or holder or beneficiary of
any Award shall have any rights as a stockholder with respect to any Shares to
be distributed under the Plan until such person has become a holder of such
Shares. Notwithstanding the foregoing, in connection with each grant of
Restricted Stock hereunder, the applicable Award Agreement shall specify if and
to what extent the Participant shall not be entitled to the rights of a
stockholder in respect of such Restricted Stock.


  13.11 Data Privacy. As a condition for receiving any Award, each Participant
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in this section by and
among the Company and its Subsidiaries and affiliates exclusively for
implementing, administering and managing the Participant’s participation in the
Plan. The Company and its Subsidiaries and affiliates may hold certain personal
information about a Participant, including the Participant’s name, address and
telephone number; birthdate; social security, insurance number or other
identification number; salary; nationality; job title(s); any Shares held in the
Company or its Subsidiaries and affiliates; and
19

--------------------------------------------------------------------------------



Award details, to implement, manage and administer the Plan and Awards (the
“Data”). The Company and its Subsidiaries and affiliates may transfer the Data
amongst themselves as necessary to implement, administer and manage a
Participant’s participation in the Plan, and the Company and its Subsidiaries
and affiliates may transfer the Data to third parties assisting the Company with
Plan implementation, administration and management. These recipients may be
located in the Participant’s country, or elsewhere, and the Participant’s
country may have different data privacy laws and protections than the
recipients’ country. By accepting an Award, each Participant authorizes such
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, to implement, administer and manage the Participant’s
participation in the Plan, including any required Data transfer to a broker or
other third party with whom the Company or the Participant may elect to deposit
any Shares. The Data related to a Participant will be held only as long as
necessary to implement, administer, and manage the Participant’s participation
in the Plan. A Participant may, at any time, view the Data that the Company
holds regarding such Participant, request additional information about the
storage and processing of the Data regarding such Participant, recommend any
necessary corrections to the Data regarding the Participant or refuse or
withdraw the consents in this Section 13.11 in writing, without cost, by
contacting the local human resources representative. The Company may cancel
Participant’s ability to participate in the Plan and, in the Committee’s
discretion, the Participant may forfeit any outstanding Awards if the
Participant refuses or withdraws the consents in this Section 13.11. For more
information on the consequences of refusing or withdrawing consent, Participants
may contact their local human resources representative.


        13.12 Governing Law. The validity, construction and effect of the Plan
and any rules and regulations relating to the Plan and any Award Agreement shall
be determined in accordance with the laws of the State of Delaware without
giving effect to conflicts of laws principles.


        13.13 Severability. If any provision of the Plan or any Award is, or
becomes, or is deemed to be invalid, illegal or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.


        13.14 Other Laws. The Committee may refuse to issue or transfer any
Shares or other consideration under an Award if, acting in its sole discretion,
it determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation (including
applicable non-U.S. laws or regulations) or entitle the Company to recover the
same under Exchange Act Section 16(b), and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.


        13.15 No Trust or Fund Created. Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the
20

--------------------------------------------------------------------------------



Company or any Subsidiary or Affiliate and a Participant or any other Person. To
the extent that any Person acquires a right to receive payments from the Company
or any Subsidiary or Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Subsidiary or Affiliate.


        13.16 No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities or other property shall be paid or transferred in
lieu of any fractional Shares or whether such fractional Shares or any rights
thereto shall be canceled, terminated or otherwise eliminated.


        13.17 Headings. Headings are given to the sections and subsections of
the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.


Section 14.Term of the Plan.


        14.1 Effective Date. The Plan shall be effective as of September 8, 2020
(the “Effective Date”).


        14.2 Expiration Date. No new Awards shall be granted under the Plan
after the tenth (10th) anniversary of the Effective Date. Unless otherwise
expressly provided in the Plan or in an applicable Award Agreement, any Award
granted hereunder may, and the authority of the Board or the Committee to amend,
alter, adjust, suspend, discontinue or terminate any such Award or to waive any
conditions or rights under any such Award shall, continue after the tenth (10th)
anniversary of the Effective Date.










21